McOLELLAN, O. J.
Within the meaning of section 4792 of the Code, a place in the yard or curtilage of a private house, forty feet away and open to observation from a public highway — so near and so open that persons traveling the highway can see card or dice playing thereat — is abstractly and per se a public place, and to be so declared by the court as matter of law. The circuit court did not err in giving the charge excepted to by the defendant. — Ford v. State, 123 Ala. 81; Franklin v. State, 91 Ala. 23; Henderson v. State, 59 Ala. 89.
Affirmed.